Brock, C.J.,
dissenting: I respectfully dissent. Whether New Hampshire Rule of Evidence 804(b)(3) permits the introduction into evidence of collateral statements contained within a declaration against penal interest which inculpate the accused but do not independently inculpate the declarant is an issue of first impression for this court. The majority, in my view, has unnecessarily fashioned a rule under broad hearsay principles without giving consideration to the constitutional implications presented by this issue. The result achieves an awkward relationship between the majority’s Rule 804(b)(3) analysis and the heightened requirements of the confrontation clause. I would rest a determination of the admissibility of such statements upon a narrow rule coextensive with the confrontation clause analysis under Idaho v. Wright, — U.S. —, 110 S.Ct. 3139 (1990).
The majority gives curt attention to the issue, stating that the “standards for admission of declarations against interest that implicate the accused and the confrontation clause are somewhat intertwined,” but qualifies the relationship as “superficial,” and declines to equate the two standards, citing for support our decision in State v. Larochelle, 112 N.H. 392, 297 A.2d 223 (1972). Moreover, the defendant’s failure to object to the introduction into evidence of Gokey’s statement explicitly on the basis of the confrontation clause in addition to the hearsay objection is reason enough for the majority to ignore the constitutional standard of admissibility.
My consideration of the preliminary issues is at odds with the majority’s analysis. First, while I have no quarrel with the observation that the relationship between the hearsay rules and the confrontation clause is generally superficial, it is not so in this instance. Here the State seeks to introduce into evidence at a criminal trial collateral statements inculpating an accused, and consequently the fundamental underpinnings of the confrontation clause are implicated, i.e., the right of the defendant to confront his accuser and to test the *353validity of the accusations with cross-examination. The majority’s assessment fails to appreciate the full extent and implication of the evidence admitted below.
Second, the majority’s reliance upon State v. Larochelle, to support its conclusion that standards for the admissibility of inculpatory hearsay statements under Rule 804(b)(3) should not be equated with constitutional standards, is misplaced for a number of reasons. Although unstated by the majority, Larochelle did not involve Rule 804(b)(3) statements; the statutory exception was based upon a well-established common law hearsay exception; and, we found that the “scientifically reliable evidence, gathered and recorded pursuant to a public duty and admitted under [statute]” bore sufficient indicia of reliability to be introduced into evidence. Id. at 397, 297 A.2d at 226. We acknowledged, however, that “evidence admitted under a State-created exception to the hearsay rule may... infringe constitutional rights.” Id.
Moreover, the cases cited by Larochelle as recent authority disavowing any intention by courts to constitutionalize the hearsay rules may be readily distinguished from the facts and constitutional concerns presented in this case. See Mancusi v. Stubbs, 408 U.S. 204, 216 (1972) (prior recorded testimony admissible .when defendant had opportunity to cross-examine declarant at first trial thus providing sufficient indicia of reliability); Dutton v. Evans, 400 U.S. 74, 87 (1970) (evidence of peripheral importance admitted through only one of many witnesses subjected to full and vigorous cross-examination under long established co-conspirator exception satisfies confrontation clause); California v. Green, 399 U.S. 149, 158 (1970) (confrontation clause not violated by admitting a declarant’s out-of-court statements when declarant is testifying as a witness and subjected to full and effective cross-examination). The case before us, however, involves crucial and devastating evidence introduced against the defendant in circumstances where the defendant had no opportunity to cross-examine the declarant. In such circumstances, the standard for admissibility has been equated with the standards conferred under the confrontation clause. See Pointer v. Texas, 380 U.S. 400, 407 (1965) (introduction of transcript of principal witness’ statement which had been taken without affording defendant opportunity to cross-examine witness, violated confrontation clause); Douglas v. Alabama, 380 U.S. 415, 419 (1965) (accomplice’s confession introduced without affording defendant cross-examination violated confrontation clause). Thus, Larochelle does not serve as effective authority for distinguishing hearsay and confrontation clause standards.
*354Finally, as for preservation, the defendant’s failure to object on constitutional grounds does not foreclose our use of the State and Federal Constitutions as a guide to interpretating Rule 804(b)(3) as it relates to the introduction of inculpatory statements in a criminal trial. Thus, resolution of the issue before us does not concern preservation.
We now turn to the merits of the two analyses so far presented. First, Kiewert argues for a severance rule, claiming that while Gokey’s statement that he committed the burglary was manifestly against his penal interest, his statement that Kiewert did it with him was not. Thus, he claims that a severing of the two statements should be performed because only one qualifies as a statement against penal interest under Rule 804(b)(3). In the second analysis, the majority, by holding that Gokey’s statement was properly admitted against Kiewert, adopts a carry-over rule which assumes that the inherent reliability of that part of the statement that is against the declarant’s interest, combined with independent corroborating evidence, may render trustworthy the collateral part of the statement that implicates an accused. I reject Kiewert’s argument as too narrow and the majority’s as too broad.
Kiewert’s “severance rule” has merit, but in the end it proves too rigid and its analysis conclusory. Nevertheless, several jurisdictions apply the rule and some commentators have persuasively articulated its rationale. The Eighth Circuit, for instance, explains the rule as follows:
“Rule 804(b)(3) is based on the guaranty of trustworthiness which accompanies a statement against interest. To the extent that a statement is not against the declarant’s interest, the guaranty of trustworthiness does not exist and that portion of the statement should be excluded.”
United States v. Lilley, 581 F.2d 182, 188 (8th Cir. 1978).
One of the first commentators to write on the issue expounded:
“The probability of trustworthiness comes from the facts asserted being disserving in character. Once those facts are left behind the probability of trustworthiness for other statements seems highly speculative and conjectural. It would seem, therefore, that the courts are not justified in admitting self-serving statements merely because they accompany disserving statements . . . .”
B. Jefferson, Declaration Against Interest: An Exception to the Hearsay Rule, 58 Harv. L. Rev. 1, 60 (1944).
*355Despite this authority, I believe that severing collateral from inculpatory statements that are disserving to the declarant, because the State fails to show that the collateral statements are by themselves against the declarant’s interest, essentially limits admissibility under the rule to admissions of the defendant (already provided by Rule 801(2)) or statements exculpatory to an accused. Yet, the plain language of the rule does not require severance, and instead appears to differentiate between distinct classes of statements. The last sentence of the rule explicitly establishes that statements which are exculpatory to the accused are not admissible unless corroborating circumstances assure adequate trustworthiness. This specific reference to exculpatory statements suggests that another class of statements is recognized, and if the first sentence of the rule is not intended to duplicate admissions under Rule 801(2), then admitting statements which inculpate a third party is not necessarily prohibited by the rule.
This conclusion is supported by the legislative history of the Federal Rule 804(b)(3). The House-Senate Conference Committee rejected language which would have limited admissibility to exculpatory statements. The Advisory Committee’s Note indicates that the drafters intended to admit, in certain circumstances, statements which inculpate a third party:
“Ordinarily the third-party confession is thought of in terms of exculpating the accused, but this is by no means always or necessarily the case: it may include statements implicating him, and under the general theory of declarations against interest they would be admissible as related statements. Douglas v. Alabama, 380 U.S. 415 ... (1965), and Bruton v. United States, 389 U.S. 818 ... (1968), both involved confessions by co-defendants which implicated the accused. While the confession was not actually offered in evidence in Douglas, the procedure followed effectively put it before the jury, which the Court ruled to be error. Whether the confession might have been admissible as a declaration against penal interest was not considered or discussed. Bruton assumed the inadmissibility, as against the accused, of the implicating confession of his codefendant, and centered upon the question of the effectiveness of a limiting instruction.
These decisions, however, by no means require that all statements implicating another person be excluded from the *356category of declarations against interest. Whether a statement is in fact against interest must be determined from the circumstances of each case. Thus a statement admitting guilt and implicating another person, made while in custody, may well be motivated by a desire to curry favor with the authorities and hence fail to qualify as against interest. . . . On the other hand, the same words spoken under different circumstances, e.g. to an acquaintance, would have no difficulty in qualifying. The rule does not purport to deal with questions of the right of confrontation.”
Advisory Committee’s Note to Fed. R. Evid. 804(b)(3), reprinted in 4 J. Weinstein and M. Berger, Weinstein’s Evidence 804-25-26 (1991).
Requiring a severance rule is unnecessary and also contrary to our “trend away from bright line distinctions and toward a more flexible and ‘intelligent unification of ways to get useful and reliable hearsay evidence through the hearsay barrier.’” N.H. R. Ev. 804 (reporter’s notes) (quoting Maguire, Hearsay Obscurity—Glimmers of Daylight, 3 N.H.B.J. 145, 146 (1961)). My concern is that scrutinizing independent portions of a given statement would likely result in tortured bits and phrases of language, imparting artificial meaning wholly out of context of the original statement. Cf State v. Mallar, 127 N.H. 816, 819, 508 A.2d 1070, 1072 (1986) (trial court could properly refuse to admit exculpatory section of statement only and required “all or nothing,” reasoning that that section could not be separated and presented to jury out of context). For these reasons, I reject Kiewert’s severance argument.
The majority’s carry-over analysis is no more compelling. It assumes that the inherent reliability of a statement against interest, combined with corroborating evidence, may render trustworthy the collateral part of the statement that implicates the defendant.
As I read the majority’s hearsay analysis, it fails to address the distinctions necessary to establish a narrow exception for admitting inculpatory statements under Rule 804(b)(3) and fails to provide the full protections afforded by the confrontation clause. As a result, the constitutional analysis will always eclipse the majority’s rule in cases where the constitutional issue is properly raised. I am unable to conceive of a practical or principled reason to create a rule which bestows a lesser standard of admissibility upon identical evidence, serving only as retribution to those litigants who object to the introduction of statements only on grounds of hearsay under Rule *357804(b)(3). For these reasons, I would look to the confrontation clause for a proper standard of admissibility.
In Ohio v. Roberts, 448 U.S. 56, (1980), the United States Supreme Court established a two-prong test for admitting hearsay evidence in conformity with the confrontation clause. We recognize that the first prong, a showing that the declarant is unavailable, has been limited in federal cases to instances when “the challenged out-of-court statements were made in the course of a prior judicial proceeding.” White v. Illinois, — U.S. —, 112 S. Ct. 736 (1992). That decision is not relevant to the case before us. We do not reach an issue requiring the application of either the State or Federal Constitution. We consider and apply federal cases involving discussions of the confrontation clause only as a guide to our analysis of Rule 804(b). N.H. R. Ev. 102. The second prong of Roberts requires that the statement bears “sufficient indicia of reliability” before it may be introduced into evidence. Reliability may be “inferred without more in a case where the evidence falls within a firmly rooted hearsay exception. In other cases, the evidence must be excluded, at least absent a showing of particularized guarantees of trustworthiness.” Roberts, 448 U.S. at 66. The standard for admitting statements falling outside a firmly rooted hearsay exception is extremely high. Such statements will be admitted only where the circumstances make clear “that the statement offered is free enough from the risk of inaccuracy and untrustworthiness, so that the test of cross-examination would be a work of supererogation.” 5 J. Wigmore, Evidence § 1420, at 251 (J. Chadbourne rev. 1974).
The problem with the majority’s rule arises from the excessive breadth of circumstances considered when determining whether the statement possesses particularized guarantees of trustworthiness. In Idaho v. Wright, — U.S. —, 110 S. Ct. 3139, the Supreme Court, under a confrontation clause analysis, held that evidence coming in under a hearsay exception must be trustworthy intrinsically, “not by reference to other evidence at trial.” Id. at 3150. Under the confrontation clause, therefore, we must look to the totality of the circumstances surrounding the making of the statement to measure whether the declarant is “particularly worthy of belief.” Id. at 3149. The majority of this court fails to recognize the distinction between the narrow circumstances bearing upon the making of the statement and the broad range of evidence which may corroborate what is said in the statement. The Wright court explicitly rejected the State’s argument that a determination of trustworthiness depends upon “the totality of the circumstances, including not only the circum*358stances surrounding the making of the statement, but also other evidence at trial that corroborates the truth of the statement.” Id. at 3148.
“[T]he use of corroborating evidence to support a hearsay statement’s ‘particularized guarantees of trustworthiness’ would permit admission of a presumptively unreliable statement by bootstrapping on the trustworthiness of other evidence at trial, a result we think at odds with the requirement that hearsay evidence admitted under the Confrontation Clause be so trustworthy that cross-examination of the declarant would be of marginal utility.”
Id. at 3150. The proper use of corroborating evidence, according to the Wright court, should be limited to measuring prejudice resulting from erroneously admitted hearsay statements. Id. at 3150-51. I agree.
To emphasize the narrow application and range of the confrontation clause analysis, I note the jurisdictions that devote special scrutiny to statements made in a custodial setting due to their inherent unreliability. See United States v. Vernor, 902 F.2d 1182, 1187 (5th Cir.) (codefendant’s confession presumptively unreliable because “‘desire to shift or spread blame, curry favor, avenge himself, or divert attention to another’”) (quoting Lee v. Illinois, 476 U.S. 530, 545 (1986)), cert. denied, 111 S. Ct. 301 (1990); United States v. Palumbo, 639 F.2d 123, 127 (3rd Cir.) (recognizing “special caution” when statement made while in police custody and against codefendant), cert. denied, 454 U.S. 819 (1981); United States v. Sarmiento-Perez, 633 F.2d 1092, 1102-03 (5th Cir. 1981) (third party custodial confessions share same “special suspicion” traditionally imparted by confessions) (citing Bruton v. United States, 391 U.S. 123, 141 (1960)), cert. denied, 459 U.S. 834 (1982); United States v. Bailey, 581 F.2d 341, 350 (3rd Cir. 1978) (statement untrustworthy when made during negotiations with authorities for reduced charges during meeting with authorities); People v. Watkins, 475 N.W.2d 727, 731 (Mich. 1991) (statement inadmissible in “special context” of custodial confessions given “unique and long-recognized dangers of self-serving unreliability”); State v. Standifur, 310 Md. 3, 13, 526 A.2d 955, 960 (1987) (statements made to person in authority implicating codefendant are “inevitably suspect” because of declarant’s heightened desire to curry favor, achieve plea bargain, shift or share blame). I would encourage the same heightened vigilance.
I now turn to the merits of the case. As a preliminary matter, I conclude that Rule 804(b)(3) does not fall within a “firmly rooted *359hearsay exception.” See State v. Hutchenson, 813 P.2d 1283, 1289 (Wash. App. 1991) (hearsay exception for statement against penal interest not “firmly rooted”). After all, the question whether inculpatory statements against penal interest should be admitted under New Hampshire’s Rule 804(b)(3) is being answered for the first time today. Therefore, it is the State’s burden to show “particularized guarantees of trustworthiness.” The circumstances surrounding the making of Gokey’s statement are:
(1) Gokey was a co-participant in the crime;
(2) Kiewert was not with Gokey;
(3) Two hours had passed since the commission of the crime;
(4) Gokey made the statement to his wife;
(5) Gokey telephoned his wife to make the statement;
(6) Gokey was “on the run”;
(7) Gokey committed suicide approximately three hours later;
(8) Gokey was scheduled to be sentenced for the commission of another crime the next day.
I find only one of these circumstances, that he made the statement to his wife, possibly indicative of trustworthiness. But as the Kansas Supreme Court noted in a case remarkably similar to this one, this fact can also suggest ^reliability. State v. Meyers, 229 Kan. 168, 175, 625 P.2d 1111, 1116 (1981) (declarant had reason to believe a statement to wife would not be repeated to authorities). Likewise, it is difficult to know what conclusion to draw from Gokey’s suicide three hours after the phone call. As the trial court made no separate findings with regard to any of the circumstances, we do not know how the court viewed these facts. Moreover, the remaining circumstances listed above powerfully support a finding of unreliability. For example, circumstances numbered (1), (2), (6), and (8) all suggest a motive to lie and shift responsibility to someone else, and (3) and (5) negate the idea that Gokey spoke spontaneously.
In conclusion, I cannot find that the State has met its burden of showing “particularized guarantees of trustworthiness”, Idaho v. Wright, and, therefore, I would hold that Kiewert’s right to confront his accusers was violated by the admission of Gokey’s statement implicating him in the February 28,1989 burglary. Kiewert’s conviction relating to this burglary should be reversed, and the case remanded for a new trial.
BATCHELDER, J., joins in the dissent.